      Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 1 of 13



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9    Kenrick Foncette,                               No. CV-18-00691-PHX-DJH
10                 Petitioner,                        ORDER
11    v.
12    Megan Muse, et al.,
13                 Respondents.
14
15         Pending before the Court is pro se Petitioner Kenrick Foncette’s (“Petitioner”)
16   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) (“Petition”) and

17   the Report and Recommendation (“R&R”) issued by United States Magistrate Judge
18   Deborah M. Fine on March 3, 2019 (Doc. 14). Following a sound analysis, Magistrate

19   Judge Fine recommended the Petition be denied and the claims therein be dismissed with

20   prejudice. (Id.) The Court has reviewed the Petition (Doc. 1), Respondents’ Response to
21   the Petition (Doc. 10), Petitioner’s Reply to the Response (Doc. 13), the R&R (Doc. 14),
22   the arguments raised in Petitioner’s Objection to the R&R (Doc. 22), Respondents’

23   Response to Petitioner’s Objection (Doc. 23), and Petitioner’s Reply (Doc. 24). For the

24   reasons discussed below, the Court overrules Petitioner’s objections and adopts Magistrate

25   Judge Fine’s R&R in its entirety.

26   I.    Background
27         In the R&R, the Magistrate Judge set forth an accurate summary of this case’s
28   procedural background. (Doc. 14 at 2-8). The Court finds that these facts are supported
      Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 2 of 13



 1   by the record and incorporates them here. See Thomas v. Arn, 474 U.S. 140, 149 (1985)
 2   (noting that the relevant provision of the Federal Magistrates Act, 28 U.S.C. §
 3   636(b)(1)(C), “does not on its face require any review at all . . . of any issue that is not the
 4   subject of an objection”). To provide context, the Court will utilize the Arizona Court of
 5   Appeals’ description of Petitioner’s underlying criminal conduct and pre-trial proceedings.
 6                 ¶ 3 One night in late October 2010, Foncette and another man were
 7          driving a rental car in Tempe. Around 11:30 p.m., Officer Shearan of the
            Tempe Police Department stopped the car for a traffic violation. During the
 8          stop, Officer Shearan smelled fresh marijuana emanating from the car and
 9          requested the assistance of a drug-detection dog.
                   ¶ 4 Officer Ribotta and his police dog arrived at the traffic stop, and
10          the dog alerted to the exterior of the vehicle, then to the seam of the backseat
11          leading to the trunk, and then to the trunk. The officers searched the car, but
            did not find marijuana. They did, however, smell an overwhelming odor of
12          fresh marijuana coming from the trunk.
13                 ¶ 5 After the stop, Foncette and his companion were allowed to leave,
            and Officer Manchak, driving an unmarked vehicle, followed them to a hotel.
14          Hotel staff buzzed the officers into the lobby, where Officer Manchak
            confirmed Foncette’s room number with the front desk clerk. Officer Ribotta
15
            (without being informed of Foncette’s room number) walked down a hallway
16          with his dog, and the dog alerted to Foncette’s room.
                   ¶ 6 Officer Shearan knocked on the hotel room door several times.
17
            Less than one minute after the first knock, Foncette opened the door slightly,
18          then, at the officers’ request, fully opened it. Officers Shearan and Manchak
            smelled an odor of fresh marijuana as soon as Foncette opened the door.
19                 ¶ 7 In light of the dog’s alert and the odor of marijuana, the officers
20          asked Foncette and his companion to step out of the room. Foncette left the
            room, but his companion, who was lying on the bed, did not respond. Officer
21          Shearan and other officers entered the room to remove Foncette’s
22          companion; they all left as soon as Officer Shearan walked him out of the
            room.
23                 ¶ 8 Foncette and his companion were detained in the hallway and
24          spoke briefly with the officers. The officers obtained a warrant for a
            nighttime search of the hotel room, and they subsequently found plastic wrap
25          and foam sealant (often used to package marijuana) together with over 20
26          pounds of marijuana. Foncette was arrested and charged with possession of
            marijuana for sale and possession of drug paraphernalia.
27                 ¶ 9 Before trial, Foncette filed two motions to suppress the evidence
            discovered in the hotel room. In the first motion, he argued that the use of the
28
            police dog to investigate by sniffing in the hotel hallway was an unreasonable


                                                  -2-
      Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 3 of 13



 1          search under the Fourth Amendment, and that the late-night search pursuant
 2          to the warrant violated Arizona’s statutory restriction on nighttime searches.
            In the second motion, Foncette asserted—among other claims—that the
 3          officers’ warrantless entry into the room to remove his companion violated
            the Fourth Amendment. As relevant here, the superior court denied the
 4
            motions.
 5
     (Doc. 10-3 at 77). A jury convicted Petitioner on one count of Possession of Marijuana
 6
     for Sale (Count 1), and one count of Possession of Drug Paraphernalia (Count 2). (Doc.
 7
     10-2 at 25). In December 2013, he was sentenced to seven years of imprisonment on Count
 8
     1 and one year of imprisonment on Count 2, the terms to run concurrently. (Id.)
 9
            Petitioner appealed his convictions and sentences by challenging the
10
     constitutionality of the search of the hotel hallway and hotel room. (Doc. 10-2 at 30, 44-
11
     63). The Arizona Court of Appeals denied Petitioner’s claims and affirmed his convictions
12
     and sentences. (Doc. 10-3 at 80). The Arizona Supreme Court denied review. (Id. at 82).
13
            Petitioner also sought post-conviction review (“PCR”). The court appointed him
14
     counsel even though he indicated in his initial PCR notices that he was proceeding pro se
15
     and only wanted advisory counsel. (Id. at 88-90). The court eventually granted his request
16
     to proceed pro se. (Id. at 98-99). The trial court ultimately dismissed Petitioner’s PCR
17   petition. (Doc. 10-4 at 74-75). In doing so, it concluded that (1) seven of the nine grounds
18
     Petitioner raised were precluded for failure to raise them on direct appeal; (2) he was not
19
     entitled to relief on his second claim based on an alleged “significant change in the law”;
20
     and (3) his claim for ineffective assistance of counsel claim “at every state of the
21
     proceedings” failed on the merits. (Id.) Petitioner subsequently requested permission to
22
     file a successive PCR petition, which was denied. (Id. at 77-88; 112). He then filed a
23
     petition for review in the Arizona Court of Appeals. (Id. at 114). The Arizona Court of
24
     Appeals denied his relief. (Id. at 137). On March 2, 2018, Petitioner sought federal habeas
25
     relief with this Court. (Doc. 1).
26
     II.    The Petition
27
            Petitioner raises ten grounds for his relief in his Petition (Doc. 1 at 6-15).
28
     Specifically, he asserts:


                                                -3-
     Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 4 of 13



 1
 2              (1) The U.S. Supreme Court has ruled that it is an “unconstitutional”
         search and seizure for police to turn a routine traffic stop into an ‘unrelated’
 3       drug investigation involving dogs exactly like the police did to Petitioner . .
         . . The State courts did not consider this claim on the merits, denying
 4
         Petitioner a full and fair opportunity to litigate his 4th Amend[ment] Claim.
 5
                (2) Petitioner’s Fourth Amendment rights were violated by the two
 6
         and a half hour long traffic stop seizure that initiated the investigation in this
 7       matter; Petitioner was also denied any opportunity to litigate his claim
         because the state court has provided no corrective procedures at all to redress
 8       this Fourth Amendment violation.
 9
                 (3) Petitioner was unlawfully seized and illegally arrested from his
10       hotel room at 2:30 a.m. without a warrant, probable cause or exigent
11       circumstance. This second and separate seizure by the same officers from the
         traffic stop was not addressed by the state courts. This Fourth Amendment
12       claim by Petitioner has not been fully or fairly considered by the state courts.
13
                (4) The “knock and talk” and “protective sweep” at 2:30 a.m. of
14       Petitioner’s hotel room was both unreasonable and contrary to clearly
15       established Supreme Court law and the Constitution. The state court’s
         conclusion[s] on these police procedures were contrary to well established
16       federal law and 28 U.S.C. § 2254(d)(1) permits relief on adjudicated state
         court claims that [are] contrary.
17
18               (5) Petitioner was denied his Sixth Amendment right to be informed
         of the crime he is being charged with, and his rights to a speedy and public
19
         trial. The state’s unexplained twenty-three-month delay between Petitioner’s
20       arrest and indictment violated the federal rules of criminal procedure and
         caused substantial prejudice to Petitioner’s ability to defend himself.
21
22               (6) The officer knowingly provided false and misleading statements
         to the magistrate in his affidavit as the basis for issuance of the search warrant
23       in violation of Petitioner’s constitutional rights. The state courts neither
24       considered [n]or addressed Petitioner’s factual challenge of the validity of
         the affidavit but dismissed Petitioner’s claims for procedural reasons.
25
26              (7) Petitioner was denied his Sixth Amendment guaranteed right to
         effective assistance of counsel based on counsel’s mishandling of
27       Petitioner’s Fourth Amendment claims. The state’s case against Petitioner
28       originated at the traffic stop and counsel failed [to] raise Petitioner’s
         meritorious 4th Amendment claim.


                                               -4-
      Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 5 of 13



 1
 2                  (8) Petitioner was denied his Fifth and Sixth Amendment rights to
            effective assistance of trial and appellate counsel when counsel “entirely
 3          failed to subject the prosecution’s case to meaningful adversarial testing.”
            Counsel’s errors prejudiced the Petitioner and deprived him of a fair trial, a
 4
            trial whose result is reliable.
 5
                   (9) The Arizona Court of Appeals’ decision dated April 21, 2015 in
 6
            Petitioner’s case is contrary to the United States Supreme Court’s decision
 7          dated April 21, 2015 in which the Supreme Court made clear that “the police
            may not prolong detention of a car and driver beyond the time reasonabl[y]
 8          required to address the traffic violation.”
 9
                    (10) Petitioner’s Fourteenth Amendment right to Due Process was
10          violated by the arbitrary and unfair treatment of him by the police, that began
11          at the traffic stop seizure and continued up to the illegal arrest of Petitioner
            from his hotel room. The state courts have not provided Petitioner with a full
12          and fair opportunity to address any of these constitutional issues herein.
13   (Doc. 14 at 7-8).
14   III.   The R&R
15          Upon review of the Petition, Judge Fine found that Grounds 1-4, 6, 9, and sub-
16   claims (b), (c) and (d) of Ground 10 alleged violations of Petitioner’s Fourth Amendment
17   rights and were precluded from habeas review by Stone v. Powell, 428 U.S. 465, 482
18   (1976). She found that Grounds 5, 7, 8, and sub-claims (a) and (e) of Ground 10 were
19   procedurally defaulted. (Doc. 14 at 14). Finding no cause or justification to excuse the
20   procedural defaults, she recommends dismissing the Petition with prejudice. (Id.)
21          Petitioner timely filed an Objection to the R&R (Doc. 22), to which Respondents
22   have responded (Doc. 23) and Petitioner has replied (Doc. 24).
23   IV.    Standard of Review
24          This Court must “make a de novo determination of those portions of the report or
25   specified proposed findings or recommendations to which” a Petitioner objects. 28 U.S.C.
26   § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de
27   novo any part of the magistrate judge’s disposition that has been properly objected to.”);
28   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (same).


                                                 -5-
      Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 6 of 13



 1   Further, this Court “may accept, reject, or modify, in whole or in part, the findings or
 2   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ.
 3   P. 72(b)(3). At the same time, however, the relevant provision of the Federal Magistrates
 4   Act, 28 U.S.C. § 636(b)(1)(C), “does not on its face require any review at all. . . of any
 5   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1989);
 6   see also Wang v. Masaitis, 416 F.3d 992, 1000 n. 13 (9th Cir. 2005) (“Of course, de novo
 7   review of a R&R is only required when an objection is made to the R&R”). Likewise, it
 8   is well-settled that “‘failure to object to a magistrate judge’s factual findings waives the
 9   right to challenge those findings[.]’” Bastidas v. Chappell, 791 F.3d 1155, 1159 (9th Cir.
10   2015) (quoting Miranda v. Anchondo, 684 F.3d 844, 848 (9th Cir. 2012) (internal quotation
11   marks omitted) (footnote omitted)).
12   V.     Discussion
13          Petitioner makes several objections to the R&R. He argues that Grounds 1-4, 6, 9,
14   and sub-claims (b), (c) and (d) of Ground 10 are not precluded by Stone because (1) the
15   state court’s resolution of Grounds 3, 4, 6, and 10(b), (c) and (d) were “contrary to clearly
16   established federal law”; and (2) Grounds 1, 2, and 9 have not been addressed by the state
17   courts. He also argues that Grounds 7 and 8, alleging ineffective assistance of counsel,
18   “cover all of petitioner’s other grounds” and thus should excuse his defaulted claims and
19   preempt claims otherwise barred under Stone. (Doc. 22 at 12-18). The Court will address
20   each objection in turn.
21          A.     Grounds 1-4, 6, 9, and 10(b) (c) and (d) are Precluded by Stone Because
                   Petitioner had a Full and Fair Opportunity to Litigate His Fourth
22
                   Amendment Claims in State Court
23          Fourth Amendment search and seizure claims are not cognizable in federal habeas
24   unless a Petitioner can show he did not receive the opportunity for a full and fair hearing
25   on the claims before the state courts. Stone, 428 U.S. at 494 (“where the State has provided
26   an opportunity for full and fair litigation of a Fourth Amendment claim, a state prisoner
27   may not be granted federal habeas corpus relief on the ground that evidence obtained in an
28   unconstitutional search or seizure was introduced at his trial”). The Stone doctrine “is


                                                 -6-
      Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 7 of 13



 1   grounded in the Court’s conclusion that in cases where a petitioner’s Fourth Amendment
 2   claim has been adequately litigated in state court, enforcing the exclusionary rule through
 3   writs of habeas corpus would not further the deterrent and educative purposes of the rule
 4   to an extent sufficient to counter the negative effect such a policy would have on the
 5   interests of judicial efficiency, comity and federalism.” Woolery v. Arave, 8 F.3d 1325,
 6   1326 (9th Cir. 1993).
 7           Petitioner’s Grounds 1-4, 6, 9, and sub-claims (b), (c) and (d) of Ground 10 all raise
 8   Fourth Amendment claims and thus are precluded under Stone unless Petitioner can
 9   establish he did not receive an opportunity to litigate his claims in the state courts. Woolery,
10   8 F.3d at 1328 (petitioner bears the burden of demonstrating that the state courts did not
11   provide him with a full and fair hearing). In determining whether a habeas petitioner has
12   had a full and fair opportunity to litigate his Fourth Amendment claim in state court, “[t]he
13   relevant inquiry is whether petitioner had the opportunity to litigate his claim, not whether
14   he did in fact do so or even whether the claim was correctly decided.” Ortiz–Sandoval v.
15   Gomez, 81 F.3d 891, 899 (9th Cir. 1996) (emphasis added); see also Gordon v. Duran, 895
16   F.2d 610, 613 (9th Cir. 1990) (as long as the petitioner “had an opportunity in state court
17   for ‘full and fair litigation’ of his fourth amendment claim,” habeas relief is foreclosed on
18   his claim that an unconstitutional search and seizure occurred). See also Stone, 428 U.S.
19   at 494 (noting that whether the state court correctly decided the Fourth Amendment claims
20   is irrelevant to the query). Arizona provides criminal defendants with opportunities to
21   litigate their Fourth Amendment claims in state court by filing motions to suppress
22   evidence they believe was obtained through unconstitutional means. See Ariz. R. Crim. P.
23   16.2.
24           Petitioner first contends that the claims in “grounds #3, 4, 6, and 10. . . all involved
25   state court decisions that are contrary to or involved the unreasonable application of clearly
26   established federal law not address [sic] by the state courts.” (Doc. 22 at 13-14). Petitioner
27   misunderstands the law. As noted above, the question under Stone is not whether the state
28   courts correctly resolved the Fourth Amendment issues, but whether Petitioner was


                                                   -7-
         Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 8 of 13



 1   provided an opportunity to litigate them. Here, Petitioner raised these claims in the state
 2   court and the state court resolved them, albeit not to his satisfaction. Accordingly,
 3   Petitioner’s objections as to the Fourth Amendment claims in Ground 3, 4, 6, and 10—
 4   which dispute the correctness of the state court rulings on these issues—are overruled.
 5   These claims are precluded under Stone.
 6           As to Grounds 1, 2, and 9, Petitioner contends that they “have yet to be adjudicated
 7   or address [sic] by the state court” and thus cannot be precluded under Stone. (Doc. 22 at
 8   13-14). He argues that Grounds 1, 2, and 9 “are all intricately related” to the Supreme
 9   Court’s 2015 holding in Rodriguez v. United States, in which the Court held that “a police
10   stop exceeding the time needed to handle the matter for which the stop was made violates
11   the constitution’s shield against unreasonable seizures.” (Id. quoting 575 U.S. 348, 348
12   (2015)). He implies that because this case was decided after his arrest and conviction, he
13   was denied the opportunity to litigate the constitutionality of the traffic stop under
14   Rodriguez at his trial.
15           The record shows, however, that even though Petitioner did not challenge the
16   constitutionality of the traffic stop via a motion to suppress at trial, he was not denied an
17   opportunity to litigate the constitutionality of the stop. In August 2016, Petitioner sought
18   leave to file a successive PCR Petition under Ariz. R. Crim. P. 32.2(b)1 and 32.1(g)2 on the
19   grounds that there had been a significant change in Fourth Amendment law since his
20   conviction—namely, the decision in Rodriguez. (Doc. 10-4 at 77-88). The motion was
21   fully briefed. (Doc. 10-4 at 77-112). The state court denied Petitioner’s request to file a
22   successive PCR Petition. It found that Petitioner had failed to explain the reasons for not
23
     1
       Ariz. R. Crim. P. 32.2(b) states “when a defendant raises a claim that falls under Rule
24   32.1(b) through (h) in a successive or untimely post-conviction notice, the defendant must
     explain the reasons for not raising the claim in a previous notice or petition, or for not
25   raising the claim in a timely manner. If the notice does not provide sufficient reasons why
     the defendant did not raise the claim in a previous notice or petition, or in a timely manner,
26   the court may summarily dismiss the notice.”
27   2
      Ariz. R. Crim. P. 32.1(g) states that a Petitioner may seek post-conviction relief if “there
     has been a significant change in the law that, if applicable to the defendant's case, would
28   probably overturn the defendant’s judgment or sentence.”


                                                 -8-
         Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 9 of 13



 1   raising the claim in his previous petition, or for not timely raising the claim, and expressly
 2   stated that “Rodriguez does not constitute a significant change in the law pursuant to Rule
 3   32.1(g).” (Doc. 10-4 at 113). On petition for review, the Arizona Court of Appeals
 4   summarily found the trial court had not abused its discretion in making the ruling, and
 5   denied relief in Petitioner’s PCR proceeding. (Id. at 137). Accordingly, although the
 6   record does not show that Petitioner filed a motion to suppress premised on Rodriguez at
 7   trial (indeed, he could not have, as Rodriguez had yet to be decided), the record does not
 8   show that such motion to suppress evidence related to the traffic stop was unavailable to
 9   him. Nor does the record show that the holding in Rodriguez presented an argument that
10   could not have been made at the time of his pretrial proceedings.3
11           Petitioner’s claims in Grounds 1, 2, and 9 are barred in this federal habeas
12   proceeding even though they were not actually litigated at trial through a suppression
13   motion; indeed, whether or not Petitioner actually presented a Fourth Amendment
14   challenge in the trial court is inconsequential. See Ortiz-Sandoval, 81 F.3d at 899. Because
15   Petitioner had a full and fair opportunity to litigate the Fourth Amendment claims alleged
16   in Grounds 1, 2, and 9 in the state courts, under the Stone doctrine, these Grounds are
17   simply not cognizable here.
18           B.     The Ineffectiveness of Petitioner’s Counsel Does Not Excuse his
19                  Defaulted Claims or Preclude the Application of the Stone Doctrine
20           In his Petition, Petitioner generally argues that he was denied effective assistance of

21   counsel when his attorney failed to investigate the circumstances of his traffic stop

22   (Ground 7) and failed to “subject the prosecution’s case to meaningful adversarial testing”

23   (Ground 8). The Magistrate Judge found that Petitioner had defaulted on Grounds 7 and 8

24   and that neither default could be excused under Martinez v. Ryan, 566 U.S. 1 (2012).

25   (Doc. 14 at 15-17, 19-20). In his Objection, Petitioner argues that under Martinez, his

26   attorneys’ failures should excuse his procedurally defaulted claims and preempt the

27
     3
       As Magistrate Judge Fine recognized, Rodriguez was decided several years after
28   Petitioner’s arrest and trial, and Petitioner has provided the Court with no authority that
     Rodriguez applies retroactively to cases on collateral review. (Doc. 14 at n. 3).

                                                  -9-
     Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 10 of 13



 1   application of the Stone doctrine to his Fourth Amendment claims. (Doc. 22 at 15-18).
 2          The Court agrees with the Magistrate Judge that Petitioner’s default of Grounds 7
 3   and 8 are not excused by Martinez. An attorneys’ failure to raise a claim at the proper time
 4   generally does not constitute the necessary cause that excuses the resulting procedural
 5   default of that claim. Coleman v. Thompson, 501 U.S. 722, 731 (1991) (“an attorney’s
 6   ignorance or inadvertence in a postconviction proceeding does not qualify as cause to
 7   excuse a procedural default”). The Supreme Court identified a narrow exception to this
 8   rule in Martinez. Id., 566 U.S. at 17 (holding that “a procedural default will not bar a
 9   federal habeas court from hearing a substantial claim of ineffective assistance at trial if, in
10   the initial-review collateral proceeding, there was no counsel or counsel in that proceeding
11   was ineffective”).
12          To establish ‘cause’ to overcome procedural default under Martinez, a
            petitioner must show: (1) the underlying ineffective assistance of trial
13
            counsel claim is ‘substantial’; (2) the petitioner was not represented or had
14          ineffective counsel during the PCR proceeding; (3) the [Rule 32] proceeding
            was the initial review proceeding; and (4) state law required (or forced as a
15          practical matter) the petitioner to bring the claim in the initial review
16          collateral proceeding.
17   Dickens v. Ryan, 743 F.3d 1302, 1319 (9th Cir. 2014) (citing Trevino v. Thaler, 569 U.S.

18   413, 420 (2013)). Petitioner satisfies the third and fourth prongs of this test because

19   Arizona law does not permit defendants to raise ineffective assistance claims on direct

20   appeal, and Petitioner failed to allege these claims in his Rule 32 petition, where state law

21   required him to. However, he fails to satisfy either the first or second prong.

22          Starting with the second prong, the Court finds it is disingenuous for Petitioner to

23   equate the absence of counsel during his PCR proceedings with the circumstances that

24   justify excusing a defaulted claim under Martinez. Despite being appointed counsel by the

25   court, Petitioner twice sought permission from the PCR court to represent himself. He

26   instead only asked that advisory counsel be present. Essentially, he asked to be his own

27   counsel. And, it logically follows that “a defendant who elects to represent himself cannot

28   thereafter complain that the quality of his own defense amounted to a denial of ‘effective



                                                 - 10 -
     Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 11 of 13



 1   assistance of counsel.’” Faretta v. California, 422 U.S. 806, 834 n. 46 (1975) (citations
 2   and internal quotations omitted). See also McKaskle v. Wiggins, 465 U.S. 168, 184 (1984)
 3   (role of advisory counsel is to “explain and enforce basic rules of courtroom protocol or to
 4   assist the defendant in overcoming routine obstacles that stand in the way of the
 5   defendant’s achievement of his own clearly indicated goals”).
 6          As to the first prong, the Court agrees with the Magistrate Judge that Petitioner has
 7   failed to present an underlying substantial claim of ineffective assistance of trial counsel
 8   under either of these Grounds. In determining whether a petitioner has presented a
 9   substantial claim of ineffective assistance of counsel, the Ninth Circuit instructs district
10   courts to conduct a “preliminary assessment of [the] underlying claim[s].” Smith v. Ryan,
11   823 F.3d 1270, 1296 (9th Cir. 2016). A petitioner must demonstrate (1) that counsel was
12   ineffective and (2) that counsel’s deficient performance prejudiced him. Strickland v.
13   Washington, 466 U.S. 668, 692 (1984). “To satisfy the second prong, [Petitioner] ‘must
14   show that there is a reasonable probability that, but for counsel’s unprofessional errors, the
15   result of the proceeding would have been different.’” Smith, 823 F.3d at 1296 (citing
16   Strickland, 466 U.S. at 694).
17          In his Reply, Petitioner argues that his ineffective assistance of counsel claims are
18   substantial because: “(A) trial counsel failed to conduct any investigation into the traffic
19   stop after counsel was put on notice about the traffic stop at the first suppression hearing;
20   (B) trial counsel mishandled all of Petitioner’s 4th Amendment claims at trial and on direct
21   appeal; (C) counsel did not interview a single witness not even the officers involved in the
22   stop, search or seizures; (D) counsel failed to subject the state’s case to meaningful
23   adversarial testing; and (E) counsel allowed the state court to render decisions that were
24   contrary to clearly established federal law against Petitioner.” (Doc. 24 at 2). Although
25   Petitioner alleges that his trial counsel failed to conduct the necessary investigation into
26   the traffic stop and failed to interview witnesses involved in the stop, he fails to show what
27   new information would have come of those efforts or how that information could have
28   changed the outcome of his proceedings. See Porter v. McCollum, 558 U.S. 30, 38-39


                                                 - 11 -
     Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 12 of 13



 1   (2009) (“To establish prejudice, [a petitioner] ‘must show that there is a reasonable
 2   probability that, but for counsel’s unprofessional errors, the result of the proceeding would
 3   have been different’”) (quoting Strickland, 466 U.S. at 694); see also Cooper v. Calderon,
 4   225 F.3d 1104, 1109 (9th Cir. 2001) (a petitioner alleging ineffective assistance of counsel
 5   “must affirmatively prove prejudice”). Petitioner’s contentions under sub-sections B, D,
 6   and E are even more unsubstantiated. The Court finds that these ineffective assistance of
 7   counsel claims are insubstantial, and thus cannot support an underlying claim of ineffective
 8   assistance of counsel as required by Martinez.
 9            Finally, Petitioner offers no authority to support his argument that an ineffectiveness
10   of counsel claim preempts application of the Stone doctrine to substantive Fourth
11   Amendment claims. This Court has been unable to find any. Consequently, Grounds 1-4,
12   6, 9, and 10(b) (c) and (d) remain precluded under Stone.
13            C.     Evidentiary Hearing
14            Petitioner asks for an evidentiary hearing. (Doc. 22 at 1). Petitioner argues that an
15   evidentiary hearing is needed “to determine the merits of the factual dispute not resolved
16   in the state courts as well as the decisions rendered by the state court against Petitioner that
17   were contrary to, and involved an unreasonable application of clearly established federal
18   law…” (Id.) Petitioner does not describe any evidence that should be considered by this
19   Court.
20            A court considering a habeas corpus petition is ordinarily limited to the state court
21   record. See Cullen v. Pinholster, 563 U.S. 170, 180 (2011) (holding that “review under
22   § 2254(d)(1) is limited to the record that was before the state court that adjudicated the
23   claim on the merits”). “In deciding whether to grant an evidentiary hearing, a federal court
24   must consider whether such a hearing could enable an applicant to prove the petition’s
25   factual allegations, which, if true, would entitle the applicant to federal habeas relief.”
26   Schriro v. Landrigan, 550 U.S. 465, 474 (2007). Where a petitioner does not proffer any
27   evidence to be adduced at an evidentiary hearing which would prove the allegations of the
28   petition, the habeas court need not grant a hearing. Chandler v. McDonough, 471 F.3d


                                                   - 12 -
     Case 2:18-cv-00691-DJH Document 28 Filed 03/26/21 Page 13 of 13



 1   1360, 1363 (11th Cir. 2006). Petitioner has not identified any evidence that would be
 2   adduced at an evidentiary hearing. Accordingly, Petitioner’s request is denied.
 3   VI.    Conclusion
 4          Based on the foregoing,
 5          IT IS ORDERED that Magistrate Judge Fine’s R&R (Doc. 14) is ACCEPTED
 6   and ADOPTED.
 7          IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus pursuant
 8   to 28 U.S.C. § 2254 (Doc. 1) is DENIED and DISMISSED with prejudice.
 9          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
10   Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis
11   on appeal is DENIED in part because Petitioner has not made a substantial showing of a
12   denial of a constitutional right and in part because dismissal of the Petition is justified by
13   plain procedural bars and jurists of reason would not find the procedural rulings debatable.
14          IT IS FINALLY ORDERED that the Clerk of Court shall terminate this action and
15   enter judgment accordingly.
16          Dated this 26th day of March, 2021.
17
18
19                                                 Honorable Diane J. Humetewa
20                                                 United States District Judge

21
22
23
24
25
26
27
28


                                                 - 13 -
